Citation Nr: 0809469	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  03-00 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), status-post myocardial infarction.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected status-post lateral 
meniscectomy of the right knee.

3.  Entitlement to a disability rating in excess of 10 
percent for service-connected multiple kidney stones.

4.  Entitlement to a compensable disability rating for 
service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 1962 
and from February 1963 to February 1979.  From July 1962 to 
February 1963, the veteran served in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for CAD, 
continued a 10 percent disability rating for multiple kidney 
stones and a noncompensable rating for left ear hearing loss, 
and granted an increased disability rating of 30 percent for 
service-connected status-post lateral meniscectomy of the 
right knee.


FINDINGS OF FACT

1.  CAD, status-post myocardial infarction did not have its 
onset during active service, or within one year after 
separation from service, nor did it result from disease or 
injury in service.

2.  The veteran is in receipt of the maximum rating for 
severe right knee subluxation and lateral instability and 
removal of semilunar cartilage, symptomatic.  There is no 
evidence of ankylosis or impairment of the tibia or fibula.  

3.  The veteran has a history of passing kidney stones 
without current evidence of a recurrence of kidney stones, 
colic or the need for catheterization.

4.  The veteran's service-connected left ear hearing loss is 
currently manifested by an average pure tone threshold of 45 
decibels with speech recognition ability of 92 percent.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
CAD, status-post myocardial infarction, have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1112 and 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for a disability rating greater than 30 
percent for status-post lateral meniscectomy of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code 
5259-5257 (2007).  

3.  The criteria for a disability rating in excess of 10 
percent for multiple kidney stones have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.115b, 
Diagnostic Code 7509 (2007).

4.  The criteria for a compensable schedular evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for certain chronic disorders, such as 
cardiovascular-renal disease, may be established based on a 
legal "presumption" by showing that either disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Post-service medical treatment records show that the veteran 
had been diagnosed as having CAD, status-post myocardial 
infarction.  Therefore, the first requirement for service 
connection for this claim, the existence of a current 
disability, is met.  See Hickson, 12 Vet. App. at 253.  

Following a careful review of the record, the Board finds 
that the medical evidence from service does not show that his 
CAD had its onset in service.  The service medical records 
document no diagnosis of any cardiac disease.  In July 1977, 
the veteran's blood pressure was monitored for five days 
because his blood pressure was elevated during a routine 
flight.  Results during the 5-day monitoring were within 
normal limits.  In August 1978, the veteran was seen for 
complaints of chest pain and left arm numbness.  Chest x-rays 
were taken, which showed no evidence of active disease.  In 
addition, separation examinations for the two periods of 
active service reported no abnormalities with his heart.  The 
post-service medical treatment records do not document any 
heart problems until 1997, many years after service.  During 
March 1997 private treatment, the veteran stated that he 
began experiencing exertional angina in 1990.  Even if the 
Board found that this is an indication of when symptoms of 
his current heart disease began, this was 11 years after 
service.  Such a lengthy period without treatment or symptoms 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxon v. Gober, 230 F.3d 1330, (Fed. Cir. 2000).  

In addition, there is no competent evidence or medical 
opinion contained in the private and VA medical records 
showing or indicating that the veteran's CAD is related to 
active service.  The record shows both private and VA 
treatment for CAD, however, there is no medical evidence 
showing that it is somehow related to service.  In fact, 
during private treatment in February 1997, it was noted that 
the veteran had a previously unremarkable past medical 
history and no known CAD.

Based on the above, the Board must find that both service and 
post-service treatment records provide evidence showing that 
the veteran's CAD began years after service with no 
connection to service. 

In addition, neither the Board nor the veteran (or his 
representative) is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The record does not contain a competent 
opinion linking the veteran's current CAD to service and the 
medical evidence of record does not otherwise demonstrate 
that it is related to service.  

Finally, the evidence does not show that the veteran was 
diagnosed with CAD within one year following his active 
military service.  This disability was not diagnosed until 
1997.  As such, service connection on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

A.  Status-post lateral meniscectomy of the right knee

The veteran has received a disability rating of 30 percent 
for status-post lateral meniscectomy of the right knee under 
Diagnostic Code 5259-5257.  38 C.F.R. § 4.71a (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).

As an initial matter, the Board notes that in July 2003, the 
RO granted a separate disability rating of 10 percent for 
post traumatic arthritis of the right knee under Diagnostic 
Code 5010-5260, arthritis due to trauma and limitation of leg 
flexion.  38 C.F.R. § 4.71a.  A veteran who has arthritis and 
instability of the knee, as in this case, may be rated 
separately under Diagnostic Codes 5010 and 5257, provided 
that a separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 
(1994).  In its decision, the RO considered the range of 
motion of the veteran's right knee in the disability rating.  
The issue of arthritis is not on appeal at this time.  

Under Diagnostic Code 5259, a 10 percent rating is warranted 
for removal of semilunar cartilage, when symptomatic.  38 
C.F.R. § 4.71a, Diagnostic Code 5259.  According to 
Diagnostic Code 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a maximum 
30 percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 
and 4.45, pain is inapplicable to ratings under Diagnostic 
Codes 5259 and 5257 because it is not predicated on loss of 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).   

As noted above, 10 percent is the maximum rating available 
under Diagnostic Code 5259 and 30 percent is the maximum 
rating available under Diagnostic Code 5257.  As such, the 
veteran may only receive a higher rating under a different 
Diagnostic Code or on an extra-schedular basis.  However, 
there is no evidence of ankylosis of the knee (Diagnostic 
Code 5256), or impairment of the tibia and fibula (Diagnostic 
Code 5262).  Therefore, these Diagnostic Codes will not be 
applied.  Thus, the veteran's right knee disability will 
continue to be rated as 30 percent disabling under Diagnostic 
Codes 5259-5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).

B.  Multiple kidney stones

The service-connected multiple kidney stones have been rated 
as 10 percent disabling under diagnostic code 7509.  
Hydronephrosis will be rated as 10 percent disabling where 
there is only an occasional attack of colic, not infected and 
not requiring catheter drainage.  A 20 percent rating will be 
assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent rating requires frequent attacks of 
colic with infection (pyonephrosis), kidney function 
impaired.  A severe case will be rated as renal dysfunction.  
38 C.F.R. § 4.115b, Code 7509.

After a careful review of the record, the Board finds a 
rating in excess of 10 percent for multiple kidney stones is 
not warranted.  In order to receive a higher rating under 
Diagnostic Code 7509, the veteran must have frequent attacks 
of colic and require catheter drainage.  VA examination 
reports dated March 2005 and June 2005 state that the veteran 
had colic only 1 out of 10 episodes of hematuria with dysuria 
and catheterization was not needed.  The diagnosis in June 
2005 was nephrolithiasis in remission.  During the January 
2007 VA examination, the veteran reported having 
catheterization treatment in the past.  Private and VA 
treatment records, however, do not show that the veteran ever 
underwent catheterization for his kidney stones.  The 
examiner stated that documentation supporting recurrent renal 
stones was not found and diagnosed the veteran as having 
recurrent renal stones by history.  Private medical treatment 
records from Dr. Gary D. Estes show that the veteran 
underwent a KTP laser ablation of the prostate in October 
2005 and in May 2006 the veteran reported having no symptoms 
suggestive of recurrent stones following the laser procedure.  
The veteran was diagnosed as having a history of urinary 
tract stones.  As the evidence of record does not show that 
the veteran has frequent attacks of colic or needs 
catheterization and, in fact, reveals that he no longer has 
kidney stones, a higher rating must be denied.

C.  Left ear hearing loss

The veteran's left ear hearing loss is evaluated as 
noncompensable under Diagnostic Code (Code) 6100.  38 C.F.R. 
§ 4.85.  Impaired hearing will be considered a disability 
only after threshold requirements are met.  See 38 C.F.R. § 
3.385.  Once disability is established, levels of hearing 
loss are determined by considering the average puretone 
threshold and speech discrimination percentage scores.  38 
C.F.R. § 4.85(b), Table VI.  Disability ratings are assigned 
by combining a level of hearing loss in each ear.  38 C.F.R. 
§ 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

When hearing loss is service-connected in one ear only, in 
order to determine the percentage evaluation from Table VII 
for the service-connected ear, hearing in the non-service-
connected ear is considered to be normal (assigned a Roman 
numeral I).  38 C.F.R. § 4.85(f).

Assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations based on the examinations result 
cited below.

In connection with his claim for a compensable rating for 
left ear hearing loss, the veteran was afforded VA 
audiological examinations.  During the March 2001 
examination, the veteran's left ear average pure tone decibel 
loss was 35 and speech recognition ability was 96 percent.  
In July 2003 examination, the veteran's left ear average pure 
tone decibel loss was 44 and speech recognition ability was 
96 percent.  In February 2005 examination, the veteran's left 
ear average pure tone decibel loss was 40 and speech 
recognition ability was 92 percent.  In May 2005 examination, 
the veteran's left ear average pure tone decibel loss was 40 
and speech recognition ability was 94 percent.  In December 
2006 examination, the veteran's left ear average pure tone 
decibel loss was 45 and speech recognition ability was 92 
percent.  

In this case, applying the results of all the VA audiological 
examinations to Table VI consistently yielded a Roman numeral 
value of I for the left ear.  As discussed above, because the 
right ear is not service connected, it is assigned a Roman 
numeral value of I (recent testing of this ear would indicate 
a similar, if not identical, finding).  Applying these values 
to Table VII, the Board finds that the veteran's left ear 
hearing loss is evaluated as zero percent disabling.  Simply 
stated, the results do not provide a basis to grant a 
compensable disability rating in the left ear.

Also of record is an audiometric evaluation from Dr. Arthur 
G. Lopez, Jr. dated August 2002.  However, the Board is 
precluded from applying these graphic results to the criteria 
in order to determine the severity of the veteran' hearing 
loss disability.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 
Vet. App. 471 (1995).

Additionally, an exceptional pattern of hearing impairment 
has not been demonstrated and there is no need to apply the 
provisions of 38 C.F.R. § 4.86.  Accordingly, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable disability rating for left ear hearing loss.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1- 4.7, 4.21, 4.85, 
Diagnostic Code 6100.

D.  Conclusion

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).  The preponderance 
of the evidence is against a rating higher for the veteran's 
status-post lateral meniscectomy of the right knee, multiple 
kidney stones, and left ear hearing loss.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990)..

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  The Board does not find 
evidence that the veteran's status-post lateral meniscectomy 
of the right knee, multiple kidney stones, or left ear 
hearing loss should be increased for any separate periods 
based on the facts found during the whole appeal period.  The 
evidence of record in connection with these claims supports 
the conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.

The Board has considered whether the veteran's claims should 
be referred for a rating based on considerations outside the 
schedular rating criteria.  However, the evidence does not 
show that the service-connected disabilities have presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Although the evidence shows some limitations due to the 
service-connected status-post lateral meniscectomy of the 
right knee, multiple kidney stones, and left ear hearing 
loss, there is no evidence that the nature and severity of 
these symptoms are beyond what is contemplated by the 
applicable criteria.

III.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in April 2004 and 
March 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in the April 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim for service 
connection and increased rating and the relative duties of VA 
and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

None of the notice letters, however, fully discussed the 
criteria for an increased rating; thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claims for an increased rating.  See Quartuccio, 16 Vet. 
App. at 183; Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).   

In this case, the Board finds that any content-related notice 
errors did not affect the essential fairness of the 
adjudication of the claims decided herein.  In his statements 
in support of his claims, notably his notice of disagreement 
and letters dated May 2001, July 2001, October 2004, and 
December 2004, the veteran discussed medical findings, which 
indicate actual knowledge of the evidence needed to 
substantiate the claims, of the right to submit additional 
evidence and the availability of additional process.  In 
addition, the veteran's accredited representative submitted 
written arguments in December 2003, September 2007, and 
February 2008 which demonstrated actual knowledge of the 
legal requirements of the claims.  

As actual knowledge of the evidence necessary to substantiate 
the claims has been demonstrated and the veteran, or those 
acting on his behalf, has had a meaningful opportunity to 
participate in the development of his claims, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  See 
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. 
Vet. App. January 30, 2008) (citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007)).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of service-connected disabilities.  VA need not 
conduct an examination with respect to the claim of service 
connection for CAD decided herein because the information and 
evidence of record contains sufficient competent medical 
evidence to decide that claim.  38 C.F.R. § 3.159(c)(4).  As 
there is no evidence establishing that CAD occurred in 
service or was manifest during the applicable presumptive 
period and no indication that the CAD may be associated with 
the veteran's service or with another service-connected 
disability, an examination is not warranted.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for CAD, status-post myocardial 
infarction, is denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected status-post lateral meniscectomy of the 
right knee is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected multiple kidney stones is denied.

Entitlement to a compensable disability rating for service-
connected left ear hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


